Exhibit 10.1

 

FIVE STAR QUALITY CARE, INC.

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of Five Star Quality Care, Inc. (the “Company”) for services as
Directors, which is subject to modification at any time by the Board of
Directors.

 

·                  Each Independent Director receives an annual fee of $40,000,
plus a fee of $1,000 for each meeting attended.  Up to two $1,000 fees are
payable if more than one board and board committee meetings are held on the same
date.

 

·                  The chairpersons of our quality of care committee, audit
committee, compensation committee and nominating and governance committee
receive an additional annual fee of $17,500, $17,500, $7,500 and $7,500,
respectively.

 

·                  Each Director receives a grant of 10,000 shares of the
Company’s common stock on the date of the first board meeting following each
annual meeting of stockholders (or, for Directors who are first elected or
appointed at other times, on the day of the first board meeting attended).

 

·                  The Company generally reimburses all Directors for travel
expenses incurred in connection with their duties as Directors and for out of
pocket costs incurred from their attending certain continuing education
programs.

 

--------------------------------------------------------------------------------